J-A27006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

OLAYIWOLA HOLLIST

                            Appellant                 No. 2960 EDA 2015


                Appeal from the PCRA Order September 1, 2015
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0004109-2010


BEFORE: PANELLA, J., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                         FILED FEBRUARY 06, 2017

        Appellant, Olayiwola Hollist, appeals from the order that dismissed his

petition pursuant to the Post Conviction Relief Act (“PCRA”). Hollist contends

that the PCRA court erred in concluding that his appointed trial counsel were

not ineffective in allowing him to waive his right to a jury trial and by not

requesting that the trial judge recuse himself. After careful review, we

affirm.

        We summarized the facts of this case on direct appeal as follows.

        [Hollist] was charged with three counts of Criminal Homicide and
        three counts of Conspiracy to Commit Criminal Homicide. The
        charges arose out of the execution-style triple homicide that
        occurred during the early morning hours of November 29, 2007,
        in Kim Slack’s apartment located on the second and third floors
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A27006-16


     of 128 North 13th Street, Easton, Pennsylvania. The three
     victims, Alphie Rene (“Rene”), Aleah Hamlin (“Hamlin”) and
     Chanel Armour (“Armour”), were shot and killed in a bedroom
     located on the third floor of the building. The Commonwealth’s
     theory, based upon witness statements, was that four assailants
     came into the backdoor to the apartment located on the second
     floor. Three of the assailants ran up the interior stairs of the
     apartment to a third floor bedroom. The victims were killed by
     bullets shot from two separate handguns (a .380 High Point and
     a 9 millimeter). All of the bullets and casings located at the
     crime scene confirm that only two weapons were fired. The
     evidence which led to the eventual identifications and arrests of
     the accomplices was gathered over a period of time.

     The four accomplices eventually identified by the Commonwealth
     are [Hollist], Demar Edwards (“Edwards”), Ali Elijah Davis
     (“Davis”), and Lewis Gray (“Gray”).

     Davis was the first arrested. The Commonwealth sought the
     death penalty against Davis. In fact, Davis was arrested, tried
     and convicted prior to the arrest of Edwards and Hollist. Davis
     was found guilty of three counts of First-Degree Murder and
     Conspiracy to Commit Murder, however, the jury did not impose
     the death penalty. Davis is now serving three consecutive life
     sentences imposed on January 27, 2010. During the Davis trial,
     the Commonwealth’s evidence established that Davis was one of
     the four assailants who came into the apartment. However, we
     note that there were no eyewitnesses who could identify which
     of the three assailants ran up the stairs. The Commonwealth
     argued to the jury that the circumstantial evidence established
     that Davis was one of the three assailants who ran up the stairs
     and likely was one of the shooters. In the alternative, the
     Commonwealth argued that Davis was guilty under the theory of
     accomplice liability.

     Gray was the second accomplice arrested. Gray pleaded guilty,
     with a sentence bargain, to three counts of Criminal Conspiracy
     Engaging – Criminal Homicide and was sentenced to 13-26
     years’ confinement on May 5, 2010. As part of Gray’s negotiated
     plea, he provided a statement to the Commonwealth regarding
     his participation in the murder of the victims and he confirmed
     the identity of the remaining assailants who remained at large.




                                   -2-
J-A27006-16


     [Hollist] was arrested on August 12, 2010, and Edwards on
     September 1, 2010. Both were arrested in New Jersey and
     extradited to Pennsylvania. [Hollist] provided a series of
     statements to the police regarding his version of the events of
     November 28, and 29, 2007.

     The Commonwealth filed a Motion for Joinder on December 20,
     2010, seeking to join the trials of [Hollist] and Edwards. [Hollist]
     filed Omnibus Pre-Trial Motions of February 4, 2011. [Hollist’s]
     motions included a Motion to Suppress Statements, a Petition for
     Habeas Corpus and Motion to Dismiss, a Motion to Dismiss
     Aggravating Factor, a Motion to Preclude Discharge of Jurors that
     Object to the Imposition of the Death Penalty, a Motion to
     Challenge the Array and Composition of the Jury Panel, and a
     Motion to Challenge the Constitutionality of 42 Pa.C.S. § 4502.
     The Court denied [Hollist’s] Motions and granted the
     Commonwealth’s Motion to join the trials of [Hollist] and
     Edwards.

     Prior to the commencement of the joint trial, [Hollist and
     Edwards] and the District Attorney reached a hybrid/negotiated
     resolution with regard to the death penalty. In return for
     [Hollist’s and Edward’s] waiver of their right to a jury trial, the
     District Attorney agreed not to pursue the death penalty. The
     non-jury trial began on October 31, 2011.

     During the joint trial of Edwards and [Hollist], the
     Commonwealth presented various police officers who testified as
     to their various roles in the investigation; eyewitnesses present
     in the apartment – Josh Oliver (“Oliver”), Kim Slack (“Slack”),
     and Georgina Bricker (“Bricker”); one eyewitness to the actual
     shootings – Gray; and testimony from Romel Thompson
     (“Thompson”) involving background testimony related to [Hollist
     and Edwards], the events of November 28, 2007, … Davis’[s]
     vehicle leaving from Newark, New Jersey, for Easton, and
     alleged admissions made after the homicides, separately by
     Edwards and [Hollist], to Thompson. In addition, the
     Commonwealth and [Hollist and Edwards] agreed to submit
     portions of the testimony of Lakindel Spring (“Spring”) from the
     Davis trial. The parties stipulated that Spring was unavailable to
     testify at the time of trial.




                                    -3-
J-A27006-16


     The Commonwealth also presented the redacted statement of
     [Hollist]. There was nothing in [Hollist’s] redacted statement
     which identified Edwards as a participant in the homicides.

     Finally, The Commonwealth’s presentation also included
     evidence regarding the location of Davis’[s] car as the four
     assailants allegedly travelled from Newark to the crime scene in
     Easton and back to Newark. The evidence included photographs
     of Davis’s car at the Easton Toll bridge and forensic evidence
     tracing the assailants’ cell phones (cell tower) activity as they
     used their cell phone in [sic] route.

     The Commonwealth’s theory was that the killings were gang
     related with Davis, Oliver, Edwards, [Hollist], Gray, and
     Thompson belonging to one “Blood” sect. Spring and Rene were
     alleged to be members of a different “Blood” sect. Rene’s
     execution was allegedly retaliation related to an intra-Blood
     dispute.

     Oliver, now a purported “former” Blood gang member,
     acknowledged that he was a member of the Bloods in 2007 and
     was present at Slack’s house at the time of the shooting. Oliver
     testified that, earlier in that day, Davis had given him a .380
     High Point handgun to hold. That evening, Davis called Oliver on
     several occasions while Oliver was visiting Slack’s residence to
     learn the logistics of who was in the apartment and where each
     person was located. Davis also told Oliver to open the back door
     to allow him access to the apartment. Oliver further testified
     that, when Davis and three other individuals showed up at
     Slack’s house later that night, Oliver opened the back door to
     the apartment for Davis and the three men standing behind
     Davis. Oliver identified two of the men with Davis as “G-Red”
     (Demar Edwards) and “Monster” (Lewis Gray) and stated he
     could only see the shadow of the fourth man on the porch. Oliver
     did not know the [identity] of the fourth man. Oliver recognized
     Davis and Edwards as fellow Blood gang members. He also
     testified that Gray was not a Blood. While on the back steps,
     Davis then asked Oliver to return possession of his .380 High
     Point. Oliver testified that, after giving Davis the .380 High Point
     handgun, Oliver went into the second floor bedroom with Slack
     and closed the door. After a few minutes, Oliver heard gunshots.
     After hearing the shots, Oliver opened the door and saw three
     men run down the stairs and past the door. Oliver could not
     identify the three individuals who ran down the steps. Oliver

                                    -4-
J-A27006-16


     claimed that he did not know the mission of the four men who
     came into Slack’s apartment until after the shooting. Later, in
     the early morning hours, after Davis returned to Easton, Oliver
     reunited with Davis. Oliver claimed that Davis told him that the
     fourth man was known as “T-Bone.” Oliver knew that [Hollist]
     went by the street name “T-Bone.”

     Slack and Bricker testified that they were both in the house at
     the time of the shooting. However, neither saw who shot Rene,
     Hamlin, and Armour. Slack saw three men run past the door of
     her bedroom located on the second floor but could not identify
     the men. Bricker, who was in a separate bedroom on the third
     floor of Slack’s house, saw three men run down the third floor
     stairs to the second floor of the house but also could not identify
     the men.

     Thompson, another “purported” former Blood gang member, was
     a Blood in 2007. Thompson testified that Davis, Oliver, Edwards
     and [Hollist] were also Bloods. Thompson testified that he was
     with Edwards, [Hollist], Davis, and Gray at a bar during the
     evening of November 28, 2007, before Davis’[s] vehicle left
     Newark. Thompson testified that he saw the four men get into
     Davis’[s] car and drive away, however, Thompson denied
     knowing the destination or reason for their trip. Thompson also
     spoke with [Hollist] the day after the shootings. [Hollist]
     reportedly told Thompson he participated in the homicides and
     that he was a shooter. Thompson also spoke with Edwards after
     the shootings. Edwards told Thompson that, although Rene was
     the target, they also killed Hamlin and Armour so there would
     not be witnesses.

     Gray denied that he was a Blood gang member. Gray testified
     that he met Thompson at a bar in Newark on November 28,
     2007. Gray testified that he had an independent business
     relationship with Thompson related to drug distribution.
     Apparently, Thompson was his supplier. Gray testified that he
     drove to Easton with Edwards, [Hollist], and Davis that evening.
     Gray asserted that he was not friendly with Edwards, Davis, or
     [Hollist], but was asked to go along with them by Thompson.
     Gray denied knowing that there was a plan to shoot the victims.
     Gray assumed he was sent as an observer for an unknown
     mission that was related to Thompson. Gray testified that, when
     Davis led the group to the scene of the shooting, Oliver opened
     the backdoor to the apartment and handed Davis a .380 High

                                    -5-
J-A27006-16


     Point handgun. Davis than gave the .380 High Point to [Hollist].
     According to Gray, he brought his own sawed-off shotgun that
     was inoperable and Edwards brought a 9 millimeter handgun.
     Once in the house, Edwards, [Hollist], and Gray went to the third
     floor to the room which contained the victims. According to Gray,
     Davis did not go up to the third floor. Gray testified that he
     watched Edwards and [Hollist] shoot Rene, Hamlin, and Armour.
     After which, the three men ran downstairs and out of the house.
     Gray initially did not cooperate with the police. However, he
     eventually identified Davis but still withheld the identification of
     Edwards and [Hollist] because he believed they had given a
     justifiable excuse for the shootings. Eventually, Gray identified
     Edwards and [Hollist] because he later found out their excuse
     was not true. Gray testified that, in return for his cooperation,
     Gray was permitted to plead to Third-Degree Murder and
     received a bargain of 13-26 years [in prison].

     The relevant portion of Spring’s testimony stated that Spring
     was at Slack’s house in the second floor bathroom at the time of
     the shootings. Spring heard the shots and shortly after, Davis
     kicked in the bathroom door while holding a handgun. Spring
     heard the commotion while in the shower and he managed to
     crawl out through the bathroom window and flee to a nearby
     bar. The only individuals Spring saw were Gray and Davis.

     [Hollist] testified in his own defense. [Hollist] denied that he was
     a member of the Blood gang. [Hollist] admitted to being in
     Davis’[s] car with Davis, Gray and a third individual on the drive
     to Easton.1 [Hollist] testified that he and Gray sat in the back
     seat and that Gray had a shotgun which he placed on his lap.
     [Hollist] told the [trial court] that he instructed Gray to point his
     shotgun another direction as it was laying on Gray’s lap and
     pointed in the direction of [Hollist]. [Hollist] stated that once
     they arrived at Slack’s home, Davis, Gray and the third man left
     to do their business but he waited in the car because he felt sick
     and eventually threw up outside the car.2 [Hollist] also testified
     that Davis, Gray and the third man did not tell him what
     happened in Slack’s house and he did not know about the
     shootings until the police began investigating him. [Hollist]
     claimed that he believed the others were possibly involved in a
     drug transaction or plan to rob drug dealers and Thompson
     wanted [Hollist] to be present to make sure that Thompson was
     not ripped off by the others. [Hollist] testified that could not
     identify the third man in the Davis car.

                                     -6-
J-A27006-16



         1
            [Hollist] said he was with three others but only
         identified Gray and Davis at trial. In other statements to
         the police, he said the fourth person was Edwards.
         [Hollist] also lived with Edwards in 2008 and was good
         friends with him.
         2
           Although [Hollist] stated the he threw up in the street
         while he was waiting, no vomit or trace thereof was found
         by the investigating police after a thorough search of the
         area conducted during the processing of the crime scene.

     Edwards did not testify; however, he asserted in his closing
     argument … that the evidence did not establish that he was at
     the crime scene.

     Prior to the commencement of closing arguments, Counsel for
     [Hollist] and Edwards argued that the Commonwealth should be
     precluded from arguing that Edwards and [Hollist] were both
     shooters, because the direct evidence established that only two
     guns were used to commit the crimes and, therefore, the only
     logical conclusion would be that there were, at most, only two
     shooters. Therefore, to argue in the separate trials that Davis,
     Edwards, and [Hollist] were all guilty of First Degree Murder for
     being actual shooters involved in the use of factually
     contradictory theories in different trials … would be
     “fundamentally unfair” and a violation of due process. [The trial
     court] denied this motion.

     Edwards and [Hollist] were each convicted of three counts of
     [first-degree murder] and three counts of [conspiracy to commit
     first-degree murder.] Both Edwards and [Hollist] were sentenced
     to three consecutive life sentences without the possibility of
     parole.

                                     …

Commonwealth v. Hollist, No. 1414 EDA 2012, at 1-7 (Pa. Super., filed

11/22/2013) (unpublished memorandum) (brackets in original and brackets

added) (quoting Trial Court Opinion, 4/9/2012, at 1-9).




                                    -7-
J-A27006-16


      The trial court denied Hollist’s post-trial motions, and this Court

affirmed his judgment of sentence. Hollist filed a timely PCRA petition, which

he later amended. At the PCRA hearing, Hollist, his mother, and lead trial

counsel all testified. The PCRA court subsequently denied Hollist relief on his

PCRA petition, and this timely appeal followed.

      On appeal, Hollist raises four issues. Issues one, two, and four are

based upon allegations of trial counsel ineffectiveness. We will address these

issues first before turning to Hollist’s final issue, which is based upon an

allegation of trial court error.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.” Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted). “[Our] scope of

review is limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the prevailing party at the

PCRA court level.” Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa.

2012) (citation omitted).

      “[T]his Court applies a de novo standard of review to the PCRA court’s

legal conclusions.” Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011)

(citation omitted). In order to be eligible for PCRA relief, a petitioner must

plead and prove by a preponderance of the evidence that his conviction or




                                     -8-
J-A27006-16


sentence arose from one or more of the errors listed at 42 Pa.C.S.A.

§ 9543(a)(2).

      It is well settled that

      [t]o plead and prove ineffective assistance of counsel a
      petitioner must establish: (1) that the underlying issue has
      arguable merit; (2) counsel’s actions lacked an objective
      reasonable basis; and (3) actual prejudice resulted from
      counsel's act or failure to act.

Commonwealth v. Rykard, 55 A.3d 1177, 1189-1190 (Pa. Super. 2012)

(citation omitted). “Arguable merit exists when the factual statements are

accurate and could establish cause for relief. Whether the facts rise to the

level of arguable merit is a legal determination.” Commonwealth v.

Barnett, 121 A.3d 534, 540 (Pa. Super. 2015) (citation omitted).

“Generally, where matters of strategy and tactics are concerned, counsel’s

assistance is deemed constitutionally effective if he chose a particular course

that had some reasonable basis designed to effectuate his client’s interests.”

Commonwealth v. Colavita, 993 A.2d 874, 887 (Pa. 2010) (citation

omitted). A failure to satisfy any prong of the test will require rejection of

the claim. See Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014).

      Hollist first argues that the PCRA court erred in not finding trial

counsel’s investigation and preparation for trial ineffective. Hollist specifically

takes aim at trial counsel’s failure to hire a private investigator early in the

pre-trial process. He first contends that had trial counsel effectively utilized

the services of a private investigator, he could have attacked the credibility


                                       -9-
J-A27006-16


of his alleged co-conspirators, who identified Hollist as one of the shooters.

Hollist also argues that when trial counsel did employ a private investigator,

in an attempt to locate a possible eyewitness, it was too little, too late.

      Regarding his decision not to employ a private investigator from the

start of his pre-trial process, Charles Banta, Esquire, provided the following

testimony:

      Q.    Did he ever ask you to get a private investigator, interview
      witnesses?

      A.    I don’t believe so. In fact, from day one, our position was,
      and Mr. Hollist made this clear, that he was in the car, that he
      told me about the things that led up to the trip to Easton, the
      fact that he was – he thought it was a drug deal, and he came
      along to keep an eye on the money for I think somebody
      referred to as Big Ro from Newark, but that he had gotten sick in
      the car, and he stayed in the car when the others went into,
      quote, make the drug deal.

      Q.    Now, as such, did you find the need, at anytime, to go out
      and interview witnesses and look for additional witnesses or
      anything of that nature?

      A.    Well, we had a big advantage in the – over most cases I
      did, because we kind of had a preview of it in the form of trial
      transcripts of the Ali Davis trial.

      Q.    And did     you   have   an   opportunity   to   review   those
      transcripts?

      A.     In very, very great detail, yes.

      Q.    So then it’s safe to say that you didn’t feel the need, at
      any point, other than for the purpose you wished him to have a
      private investigator, to do any investigation?

      A.    The only need we felt to hire a private investigator we
      were close to the trial. We wanted to use Lakindal Spring’s
      testimony. I had an address and phone number for him out in, I

                                      - 10 -
J-A27006-16


      think North Las Vegas, Nevada. I called this number and I
      believe the number was disconnected. At this point we felt it was
      necessary to show that he was not available. We really didn’t
      want him as a witness. We had his testimony from the Davis
      Trial, and I would prefer to use that, because I knew exactly
      what was said. I didn’t have to wait for him to get on the stand
      and embarrass us with something that we were not expecting,
      because I know about what he had said. So we needed to show
      that he was unavailable. Se we hire a private investigator to try
      to track him down. We could not find him and we used that as a
      basis for establishing the unavailability of the witness so that we
      could use his prior sworn testimony.

      …

      Q.     And part of this testimony was that he didn’t see Mr.
      Hollist when that door swung open?

      A.    That’s correct. When the door swung open, he saw Ali
      Davis, Demar Edwards, and I think Lewis Gray.

N.T., PCRA Hearing, 5/7/15, at 61-63.

      This testimony reveals that Attorney Banta had a reasonable trial

strategy. His client admitted that he had travelled in Davis’s car from

Newark to Easton on the night of the homicides. Hollist further admitted that

he saw his alleged co-conspirators with guns. Hollist asserted, however, that

he had not left the car with the others, and instead remained unaware of the

murders. Thus, the only factual issues at trial were whether Hollist was

aware of his associates’ intent to commit murder, and whether he was aware

of their actions in the building.

      In addition, Attorney Banta had access to the prior sworn testimony of

eyewitnesses    and   investigating   officers.   This   testimony   included   an




                                      - 11 -
J-A27006-16


eyewitness who testified that Hollist was not with the other three

conspirators when they entered the building.

      The trial judge who heard the case against Hollist had presided over

the prior jury trial of Davis regarding these murders. He had been present to

observe these witnesses testify and observe their credibility. He was well

aware of the motives for fabrication each of the alleged conspirators had,

and could weigh their testimony accordingly.

      Under these circumstances, it was reasonable for Attorney Banta to

determine that an investigator was unnecessary for a trial strategy focusing

on Hollist’s story that he was unaware of the murder plot and that he did not

accompany the others into the building. He had immutable prior testimony

of an eyewitness who did not place Hollist in the building, and extensive

material for attacking the credibility of those witnesses who did place Hollist

in the building. It was reasonable to favor a strategy that limited the

opportunity   for   surprise   testimony   and   highlighted   the   prior   sworn

testimony. We therefore conclude that Hollist failed to establish that

Attorney Banta did not have a reasonable trial strategy girding his decision

not to employ a private investigator early in the pre-trial process.

      In the alternative, Hollist contends that Attorney Banta was ineffective

in failing to locate Spring and have him testify at Hollist’s trial. However, as

noted above, it was reasonable for Attorney Banta to favor Spring’s recorded

favorable testimony from Davis’s trial over new and possibly surprising


                                     - 12 -
J-A27006-16


testimony from Spring. Furthermore, as noted, the trial judge had observed

Spring’s prior testimony first hand and was well equipped to weigh it. We

therefore conclude that Hollist is entitled to no relief on this claim.

      In his next claim, Hollist argues that Attorney Banta was ineffective in

allowing him to waive his right to a jury trial. Initially, we note that Hollist’s

argument on this issue is not clearly an assertion of trial counsel

ineffectiveness. Hollist testified at the PCRA hearing that trial counsel had

never given his opinion on whether Hollist should waive his right to a jury

trial. See N.T., PCRA hearing, 5/7/15, at 21. “He – Mr. Banta, Ms. Kollet

always told me it was my decision and I had to make the decision.” Id.

      Rather, Hollist’s argument centers on the advice allegedly given by the

mitigation expert hired by trial counsel. See id.; see also Appellant’s Brief,

at 18. At the PCRA hearing, Hollist asserted that the mitigation expert had

advised him that the trial judge had told the mitigation expert that he was

inclined to find Hollist not guilty. See N.T., PCRA hearing, 5/7/15, at 13-14.

However, he did not claim that Attorney Banta was ever made aware of the

mitigation expert’s alleged claims.

      Under these circumstances, it is difficult to frame Hollist’s issue as one

of trial counsel ineffectiveness. Hollist concedes that Attorney Banta, and his

co-counsel Attorney Kollet, always informed him that the ultimate decision

was his. Furthermore, he does not assert that either counsel gave bad




                                      - 13 -
J-A27006-16


advice. Finally, he does not assert that he ever discussed his meetings with

the mitigation expert with trial counsel.

          Hollist does not provide an explicit explanation of what he believes trial

counsel should have done, other than to state that it was wrong to waive a

jury a trial in light of the fact that a previous jury did not impose the death

penalty on Davis. However, Hollist acknowledges that “there is always the

possibility that a jury could find the aggravating circumstances outweigh the

mitigating circumstances in this matter.” Appellant’s Brief, at 18.

          In any event, even if we consider Hollist’s claim as a claim of trial

counsel ineffectiveness, we conclude that Attorney Banta had a reasonable

strategy in not opposing a bench trial. Attorney Banta testified that he felt

that a bench trial was advantageous because the trial judge had heard the

testimony from the Davis trial, and was aware of the weaknesses in the

Commonwealth’s case. See N.T., PCRA Hearing, 5/7/15, at 66. Furthermore,

Attorney Banta explained that “as a capital defense lawyer, my primary

concern is getting the death penalty off the table.” Id. As even Hollist

concedes, there is always a risk that a jury will impose the death penalty.

Thus, Attorney Banta pursued a reasonable strategy to further his client’s

interests in not advising against a bench trial where the death penalty was

no longer a possibility. Hollist’s second numbered claim on appeal merits no

relief.




                                        - 14 -
J-A27006-16


      In his fourth numbered claim, Hollist argues that trial counsel was

ineffective in failing to move for the recusal of the trial judge, since the trial

judge had heard the testimony from the Davis trial. However, as noted

above, Attorney Banta believed that this was an advantage for Hollist, as it

highlighted the weaknesses in the case against Hollist. Furthermore, it is

unclear whether a motion to recuse would have been successful in any

event. It was a reasonable strategy to utilize the trial judge’s familiarity with

the case against Davis as a foil to demonstrate the weaknesses in the

Commonwealth’s case against Hollist. We therefore conclude that Hollist’s

fourth numbered claim merits no relief on appeal.

      Finally, Hollist claims that the trial court’s oral colloquy to determine

whether his decision to waive his right to a jury trial was knowing and

voluntary   was   defective.   However,    this   claim     does   not   satisfy   the

requirements of the PCRA, in that Hollist had the opportunity to raise this

issue on direct appeal, but failed to do so. See 42 Pa.C.S.A. § 9543(a);

Commonwealth v. Roney, 79 A.3d 595, 617 (Pa. 2013). This claim is

waived. Hollist’s final claim therefore merits no relief.

      Since none of Hollist’s claims are meritorious, we affirm the PCRA

court’s order.

      Order affirmed. Jurisdiction relinquished.




                                      - 15 -
J-A27006-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2017




                          - 16 -